JUSTICE WARNER,
specially concurring.
¶35 I agree with the Court’s decision that Mr. Haux’s claim is barred by the statute of limitations. I am forced by respect for the rule of stare decisis to concur in the Court’s opinion concerning issue one. As is made clear by the Court, the question of whether an employee may recover damages for a wrongful termination because of a railroad’s mismanagement was decided in the affirmative in Winslow. The result of Winslow was that the long discarded shield of an employer, the fellow servant rule, was transformed by the Court into a sword for an employee: the new, previously unheard of, statutory tort of railroad mismanagement. Winslow was handed down on November 27, 2000. Since then both the Fifty-seventh and Fifty-eighth Legislatures have convened and adjourned making no changes to § 39-2-703, MCA. I presume the Legislature was aware of the Court’s interpretation of the statute, and if it disagreed would have amended it accordingly. Swanson v. Hartford Ins. Co., 2002 MT 81, ¶ 22, 309 Mont. 269, ¶ 22, 46 P.3d 584, ¶ 22; Gaustad v. City of Columbus (1994), 265 Mont. 379, 382, 877 P.2d 470, 472; In re Wilson’s Estate (1936), 102 Mont. 178, 194, 56 P.2d 733, 737. Thus, I concur in the Court’s opinion in this case.